Citation Nr: 0522321	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-20 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mary Ryder Brett, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son.



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had World War 
II service, including status as a prisoner of war from April 
1942 to September 1942.  The veteran died in August 2001.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was remanded by the Board in December 2004.

The appellant was present for a September 2004 Board hearing 
and her son presented testimony on her and his own behalf.

The appellant's request to have her appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2004), was granted by 
the Board in October 2004.

In the December 2004 remand, the Board noted that a new claim 
for accrued benefits appears to have been raised and referred 
the matter to the RO.  It appears that the RO has not acted 
upon it as of yet.  The Board refers this matter to the RO 
for appropriate action.    


FINDINGS OF FACT

1.  The veteran died in August 2001; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
metastatic prostate carcinoma.  

2.  The death certificate listed other significant conditions 
contributing to death but not related to cause as old 
cerebral infarct and severe carotid stenosis.

3.  Neither prostate cancer nor any lung disability were 
manifested during the veteran's active duty service or for 
many years thereafter, nor were prostate cancer or any lung 
disability otherwise related to such service.

4.  At the time of the veteran's death, service connection 
had only been established for malaria, rated as 
noncompensable.  

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2001, February 2002, and September 2003 RO letters, the July 
2002 rating decision, and the November 2002 statement of the 
case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the November 2001, 
February 2002, and September 2003 letters, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in November 2001 and February 2002, prior to the 
RO's decision to deny the claim in July 2002 as anticipated 
by the recent court holding.  In other words, the VCAA notice 
is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, death certificate, medical death 
summary, and a VA medical opinion.  Since the appellant was 
afforded a VA medical opinion in connection with her claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Additionally the RO requested medical records on behalf of 
the appellant from a Doctor Chu, Queen of Angels/Hollywood 
Presbyterian Medical Center, and Metropolitan Oncology 
Medical Group.  All records received are included in the 
file.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in August 2001.  The death certificate lists 
the cause of death as cardiorespiratory arrest due to 
metastatic prostate carcinoma.  The death certificate lists 
other significant conditions contributing to death but not 
related to cause as old cerebral infarct and severe carotid 
stenosis.  An October 2001 letter from Doctor Felipe L. Chu, 
M.D. stated that same causes of death as the death 
certificate.  During his lifetime, the veteran was only 
service-connected for malaria at a noncompensable rating.  
The Board notes that during his lifetime, the veteran brought 
claims for service connection for other disabilities, 
including arteriosclerotic heart disease, chronic obstructive 
pulmonary disease, and adenocarcinoma of the prostate.  
Service connection for these disabilities was denied by the 
November 1993 rating decision because there was no evidence 
of these conditions in-service and the veteran did not 
develop them until several years after service.  

On the veteran's Affidavit for Philippine Army Personnel 
signed in January 1946 it was recorded that the veteran had 
no wounds or illnesses.  In a second affidavit signed in 
April 1946, it was recorded that the veteran previously had 
malaria.  

A May 1992 medical certificate with attached medical records 
from a Doctor Rodolefo I. Talag, M.D. is contained in the 
file.  Dr. Talag explained that the veteran has been examined 
and treated from December 1991 through May 1992 and was 
diagnosed with post CVA (cerebrovascular accident) with left 
hemiparesis, arthritis of left elbow, knee, and ankle, and 
BPH {benign prostatic hypertrophy}(prostate).            

Notation in the file indicates that the veteran failed to 
report of his VA examination in November 1992.  

The veteran received a chest X-ray in August 1992 and the 
radiologist impression was mild emphysematous lung changes, 
minimal arteriosclerotic changes of the aorta, and senile 
osteoporosis.  The veteran was also given an IVP (intravenous 
push) that was normal and upper G.I. series with esophagram 
that was normal in August 1992.  The veteran was also given a 
prostate ultrasound in August 1992 that was determined to be 
normal.  A December 1992 pelvic ultrasound revealed that the 
prostate was 3 X 3.4 cm and had a mild nodular pattern with 
calcifications in the central portion.  Medical records 
reflected that the veteran had a cystoscopy and biopsy which 
revealed adenocarcinoma in December 1992.  January 1993 
medical records reflected that the veteran underwent a 
radical pelvic wall dissection and a radical rectopelvic 
discectomy.  January 1993 treatment records reflected that 
the veteran had probable clinical dehydration because of the 
loss of blood and being behind in fluids due to the surgical 
procedure.  In February 1993 the veteran received a skull X-
ray that was negative for the demonstration of a fracture.  
Also in February 1993 the veteran received another chest X-
ray that was negative for active pulmonary pathology.      

Medical treatment records from January 1996 through 2001 
reflected that the veteran continued to be treated for 
prostate cancer.  These records also noted the veteran's 
chronic obstructive pulmonary disease, his old carotid 
stensosis, and an old CVA.  Chronic malnutrition was noted 
beginning in 1999.  The veteran underwent a hospitalization 
in November 2000, wherein it was noted that the veteran had 
an irregular prostate from previous prostatectomy and a hard 
prostatic carcinoma.  The treatment record noted "no 
cardiopulmonary resuscitation by family decision."  In May 
2001 note from Doctor Felipe Chu, M.D. the doctor assessed 
"progressive increased in PSA in a widespread documented 
metastatic disease in his bones."  In a June 2001 letter 
from Dr. Chu, he stated that the veteran was "terminally-
ill" with metastatic prostate cancer.  The veteran was 
hospitalized in May to June 2001 and it was noted that the 
veteran was anorexic and unable to take liquids.     

Death summary from Queen of Angels/Hollywood Presbyterian 
Medical Center in August 2001 revealed that the veteran was 
admitted with the impression of acute respiratory distress 
and given a pulmonary consultation by Doctor Johny Cu.  Dr. 
Cu assessed the patient to have respiratory distress 
secondary to possible left-sided pneumonia.  The summary also 
noted the veteran's underlying carcinoma of the prostate.  
Despite the treatment the veteran received for his condition, 
respiratory difficulty continued to worsen.  Eventually, the 
veteran's situation deteriorated until he had no vital signs 
and was pronounced dead.  The death diagnoses were pneumonia, 
chronic obstructive pulmonary disease, decubitus ulcer, 
disseminated malignancy, malignant neoplasm of the prostate, 
anemia, peripheral vascular disease, organic brain syndrome, 
hemiplegia, hiatal hernia, and diaphragmatic hernia.       

The appellant contends that her husband was a veteran and a 
prisoner of war during World War II.  The Board acknowledges 
that the veteran was a prisoner of war.  The appellant 
contends that the veteran died because of what he suffered 
during the war, especially as a prisoner of war during the 
"Death March."  The appellant submitted in October 2003 
several articles about veterans, discrimination, and 
generally about the law.  She also submitted copies of some 
regulations dealing with veteran's law.  The appellant 
presented testimony through her son at the September 2004 
Board hearing.  She contended that her husband was hit in the 
head while a prisoner of war, that this injury caused his 
subsequent partial paralysis and this disability was 
partially responsible for his death.  

The veteran's brother submitted an affidavit in October 2004 
stating that he was the veteran's brother, that they were 
both taken prisoner by the Japanese during the Fall of Bataan 
in April 1942, and that the veteran was repeatedly beaten by 
the Japanese.  The veteran's brother stated that the veteran 
was hit several times including in the head, was tortured, 
had malnutrition, and suffered from dehydration.  The 
veteran's brother stated that the veteran was chronically ill 
for the rest of his life due to what he suffered during Death 
March and his head injury caused him paralysis.           

Pursuant to a December 2004 Board remand a VA medical opinion 
was obtained in February 2005.  Doctor Ramon S. Javier, M.D. 
in neurology provided the medical opinion.  Dr. Javier 
answered two questions.  These are: 1) whether the old 
cerebral infarct was related to the beatings during World War 
II and 2) whether the veteran's old cerebral infarct 
contributed materially and substantially to his cause of 
death.  Dr. Javier opined that his old cerebral infarction 
was not caused by the alleged beatings when the veteran was a 
prisoner of war.  Dr. Javier based this opinion on the fact 
that the stroke occurred in 1991/1992 time frame, 
approximately 50 years after he was a prisoner of war.  Dr. 
Javier also noted that trauma as a cause of stroke generally 
occurs within a few days of the incident and usually in the 
form of an intracerebral hemorrhage.  He stated that cerebral 
infarction as a result of head trauma is unusual.  Dr. Javier 
also opined that the veteran's old cerebral infarction was 
"less likely as not to have materially and substantially 
contributed to his cause of death."  Dr. Javier noted that 
the veteran suffered a stroke in 1991/1992 and died in 2001.  
He stated that "throughout those years his neurological 
deficit remained stable; there was no worsening of his 
neurological condition, as can be gleaned from the various 
medical certificates."  Additionally, Dr. Javier noted that 
veteran had other medical conditions when he succumbed to the 
effects of the prostate cancer.      

The Board acknowledges the veteran's faithful service and 
that he suffered beatings as a prisoner of war.  However, it 
is not shown that the appellant and the veteran's brother are 
qualified to give a medical opinion as to what caused or 
contributed to the veteran's death.  Medical diagnoses and 
opinions as to medical etiology require diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence of record clearly demonstrates that the veteran 
died from cardiorespiratory arrest due to terminal prostate 
cancer.  The veteran's prostate cancer progressively grew 
worse just before his death in August 2001.  The veteran was 
hospitalized in August 2001 for complications associated with 
pneumonia and the combination of pneumonia and his cancer 
caused his death.  Yet, there is no evidence that the veteran 
had prostate cancer or any lung disabilities until 
approximately 50 years after service.  The veteran's service 
records only demonstrated that he had contracted malaria in-
service and there is no evidence the veteran ever had active 
malaria after service.   The Board notes the diseases subject 
to a presumption of service-connection for prisoners of war 
contained in 38 C.F.R. § 3.309(c).  However, neither prostate 
cancer nor any of the other ailments the veteran had at his 
death are contained in 38 C.F.R. § 3.309(c).  The Board notes 
evidence of malnutrition and dehydration beginning two years 
before the veteran's death.  However, the medical records 
make clear that this is due to his prostate cancer and 
related surgeries and not something that was chronic since 
service.     

The appellant contends that the veteran was hit in the head 
in-service, that this injury caused his cerebral infarct, and 
the cerebral infarct contributed to the veteran's death.  
However, Dr. Javier's opinion is that the old cerebral 
infarct was not caused by beatings the veteran received 
during his prisoner of war time and that the old cerebral 
infarct did not materially and substantially contribute to 
his cause of death.  Consequently, there is no medical 
evidence linking the veteran's death to service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 
     

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


